Name: Commission Regulation (EEC) No 2055/87 of 10 July 1987 correcting Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/40 Official Journal of the European Communities 11 . 7. 87 COMMISSION REGULATION (EEC) No 2055/87 of 10 July 1987 correcting Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application  in the column headed 'United Kingdom the indent is replaced by '8,165',  in the column headed 'Italy' the indent is replaced by '1 575',  in the column headed 'Greece' the indent is replaced by '2 667,3'. 2 . In Part 4 of Annex I, the amounts given for sub ­ heading 16.02 B I a) 1bb) of the Common Customs Tariff are corrected as follows :  in the column headed 'United Kingdom' the amount ' 10,050' is hereby replaced by '10,993',  in the column headed 'Italy' the amount '1 939' is hereby replaced by '2 121 ',  in the column headed 'Greece' the amount '3 283,0' is hereby replaced by '3 591,2'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rate to be applied in agriculture (3), as last amended by Regulation (EEC) No 1953/87 (4), Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (*), as last amended by Regulation (EEC) No 1002/87 (*), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1956/87 (^j Whereas a check has shown that an error was made in Part 4 of Annex I to the said Regulation ; whereas, there ­ fore, the Regulation in question should be corrected, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1956/87 is corrected as follows : 1 . In Part 4 of Annex I the amounts given for subheading 16.02 B I a) 1 aa) of the Common Customs Tariff are corrected as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply, at the request of the party concerned, from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7. 1987, p. 1 . O OJ No L 164, 24. 6 . 1985, p. 11 . if) OJ No L 185, 4. 7. 1987, p. 68 . O OJ No L 310, 21 . 11 . 1985, p. 22. ( «) OJ No L 93, 8 . 4. 1986, p. 8 . O OJ No L 186, 6 . 7. 1987, p. 3 .